DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
A Preliminary Amendment was filed on July 20, 2020 amending claims 3 and 4 and adding new claim 5. Accordingly, the pending claims and those subject to examination are: Claims 1-5. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 recites: 
The vehicle control system as recited in claim 1, wherein 
the vehicle control device is configured to set the upper-limit relative speed at the same distance from the object in the speed distribution area, such that the upper-limit relative speed is lowered as the degree of the visibility becomes lower.  
The claim is not “clear and concise” as required by 35 USC 112(a). The phrase “at the same distance from the object” is confusing because the question “same distance as what?” is not answered. For examination purposes, the claim will be interpreted to mean that there is a predetermined distance between an object and the vehicle, and an upper-limit speed of the vehicle, when the vehicle comes within that distance, and that speed is lowered in lowered visibility. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP2007/099237 A) in view of Breed (U.S. Pat. No. 7,979,173 B2).

Regarding claim 1, Kondo teaches:
A vehicle control system provided in a vehicle (see the middle of 3 of the attached English translation for a paragraph beginning with “Then, the PCU 6 performs…”. That paragraph teaches a system with “deceleration control of the host vehicle”. Hereinafter, all page numbers will be to the attached English translation.), comprising: 
an obstacle detection sensor configured to detect an object (see page 2, paragraph 7 under “Description” for a “vehicle environment recognition means for recognizing at least an object outside the vehicle”. See page 2, paragraph 2 for said means being a sensor such as a camera.); and 
a vehicle control device configured to, 
when the vehicle travels around the object, set, in at least a part of a region between the vehicle and the object, a speed distribution area in which an upper-limit relative speed of the vehicle with respect to the object is set lower while approaching the object (see Fig. 6 and the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.”), and 
execute a vehicle speed control and/or a steering control of the vehicle so as to prevent a relative speed of the vehicle with respect to the object from exceeding the upper-limit relative speed in the speed distribution area (see the middle of 3 of the attached English translation for a paragraph beginning with “Then, the PCU 6 performs…”. That paragraph teaches a system with “deceleration control of the host vehicle”.), wherein 
the vehicle control system further comprises an external state detection sensor configured to acquire external information regarding a state of an outside of the vehicle which exerts an influence on visibility of a driver of the vehicle (see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.”).
the vehicle control device is configured to 
change the upper-limit relative speed in the speed distribution area, according to the estimated degree of the visibility (see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.” See also Fig. 6 and the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.” Since the risk goes up with bad weather, and since visibility does down with bad weather, as is a matter of common sense, but which is taught explicitly in the next bullet point, Kondo teaches this limitation.).  
Yet Kondo does not explicitly further teach: 
the vehicle control device is configured to 
estimate a degree of the visibility of the driver of the vehicle, based on the external information acquired by the external state detection sensor, and 
However, Breed teaches:
the vehicle control device is configured to 
estimate a degree of the visibility of the driver of the vehicle, based on the external information acquired by the external state detection sensor (see col. 42, lines 24-33 for the teaching that, “In the presence of fog, rain, snow or smoke, for example, range-gating can be used…to measure the driver's sight distance and the speed of the vehicle can then be limited to a speed that allows for a safe stopping distance between the vehicle and another vehicle or object that may be in the path of the vehicle or on a collision path with the vehicle.” What this quote shows is that Breed could have also been used to teach the previous limitation: change the upper-limit relative speed in the speed distribution area, according to the estimated degree of the visibility.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kondo, to add the additional features of a vehicle control device is configured to estimate a degree of see col. 42, line 31-32 for safe stopping.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Kondo and Breed teach the vehicle control system as recited in claim 1.
Kondo further teaches:
A vehicle control system, wherein 
the vehicle control device is configured to set the upper-limit relative speed at the same distance from the object in the speed distribution area, such that the upper-limit relative speed is lowered as the degree of the visibility becomes lower (see Kondo Figs. 5 and 6 for various distances between the object and the vehicle. The oval formed by the moving figures in Fig. 5a and b are the ovals marked as items 51 and 53 in Fig. 6. See the second to last paragraph on page 3 for the fact that gains are set to determine the risk potential as it relates to distance. Although this is the case, given the exact same circumstances, for example, the object is not moving at all or is moving at the same rate as a previous time, the distances related to the speed distribution area will be the same and change only with respect to weather. For that, see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.”).  

Regarding claim 3, Kondo and Breed teach the vehicle control system as recited in claim 1.
Kondo further teaches:
A vehicle control system, wherein 
the speed distribution area defines the upper-limit relative speed according to a lateral distance from the object (see Fig. 6 which the third-to-last paragraph on page 3 calls the “risk map of the environment outside the vehicle.” The map determines the risk and associates a speed limit with risk. See the middle of page 3 for a PCU 6 that “sets the allowable vehicle speed V0 of the host vehicle so that the higher the maximum value [of risk potential], the lower the speed, and the lower the value, the higher the [allowable] speed.”).
Yet Kondo does not explicitly teach, at least not as explicitly as other art:
A vehicle control system, wherein 
the vehicle control device is configured to change a relationship between the lateral distance from the object and the upper-limit relative speed, according to the degree of the visibility.  
However, Breed teaches: 

the vehicle control device is configured to change a relationship between the lateral distance from the object and the upper-limit relative speed, according to the degree of the visibility (see col. 42, lines 24-35 for the teaching that, “In the presence of fog, rain, snow or smoke, for example, range-gating can be used…to measure the driver's sight distance and the speed of the vehicle can then be limited to a speed that allows for a safe stopping distance between the vehicle and another vehicle or object that may be in the path of the vehicle or on a collision path with the vehicle.” According to lines 33-35, this “speed limiting system” occurs when “an object [is] at a certain distance from the vehicle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kondo, to add the additional features of a vehicle control device is configured to estimate a degree of the visibility of the driver of the vehicle, based on the external information acquired by the external state detection sensor, as taught by Breed. The motivation for doing so would be to promote safe driving in bad weather,  as recognized by Breed (see col. 42, line 31-32 for safe stopping.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Regarding claim 4, Kondo and Breed teach the vehicle control system as recited in claim 2.
For everything else in this claim, please see the rejection of claim 3, which is substantially similar to claim 4 except for its dependency. 

Regarding claim 5, Kondo and Breed teach the vehicle control system as recited in claim 4.
Kondo further teaches:
A vehicle control system, wherein 
the external information includes at least one of weather, clock time, and lightness outside the vehicle (see page 4, toward the end, for the risk map shown in Fig. 4C being “corrected to increase as a whole according to weather, time zone, or the like.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lopes (BR102013029086 A2) teaches in the middle of page 2 of the attached English translation that “if it is night or rain, respectively, when turning on the headlight and / or windshield wiper (may be during the day), there is a reduction in the vehicle's borderline speed immediately, to increase safety in general. It is thus to be understood that the vehicle speed controller in question is extremely”
Minemura (US2014/0324330 A1) teaches in paragraph 0060-0061 a system for braking when the probability is of an occluded object high then releasing the brake after the potential object is no longer an issue.
Cades (US2010/0315218 A1) teaches at least a vehicle control device is configured to estimate a degree of the visibility of the driver of the vehicle, based on the external information acquired by the external state detection sensor; see paragraph 0011 for a precipitation sensor, and rain and snow sensors that may determine the amount of precipitation on a windshield and “used to determine the degree of reduction in visibility due to weather.”
Kusano (JP2006218935A) teaches similar things to what Kondo teaches. 
Omura (JP2017117157A) teaches vehicle steering. 
Abe et al. (JP2006256494A) also teaches similar things to what Kondo teaches.
Osugi (JP2009210401A) also teaches similar things to Kondo. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665